Citation Nr: 1436257	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 60 percent for acne with lesions and disfiguring scars of face, neck, and pubic areas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to December 1975 and from October 1979 to October 1982.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010 and April 2012, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  An August 2013 Board decision denied a rating in excess of 60 percent for the service-connected skin disability.  The Veteran appealed that decision to the Court, resulting in a May 2014 Joint Motion for Remand (Joint Motion) by the parties.  By a May 2014 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.

The August 2013 Board decision was signed by an Acting Veterans Law Judge.  The case has now been reassigned to the undersigned.

The matter of entitlement to a clothing allowance has been raised by the record (the Veteran's accounts of the effect of ointments and creams for his skin disorder on his clothing) but has not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's service-connected skin disability is reasonably shown to have been manifested by at least six characteristics of disfigurement.

2.  For the period prior to October 23, 2008, the Veteran's service-connected skin disability is shown to have manifested in painful scarring, but the extent of the deep scarring (or any causing compensably limited motion) did not involve an area or areas exceeding 6 square inches; nor did the skin disability manifest in superficial scarring of 144 square inches or greater in a pertinent area, nor did it manifest in unstable scars, nor did it otherwise manifest in limitation of function (including approximating loss of use of creative organ or penile deformity).

3.  For the period from October 23, 2008, the Veteran's service-connected skin disability has been manifested in five or more painful scars; from July 21, 2010 the deep and nonlinear scarring is shown to involve an area of 6 square inches (at the groin) but less than 12 square inches, but has not manifested in superficial scarring of 144 square inches or greater in a pertinent area, and has not otherwise manifested in limitation of function; the skin disability has not manifested in limitation of function approximating loss of use of creative organ or penile deformity.


CONCLUSIONS OF LAW

1.  For the period prior to October 23, 2008 the Veteran's service-connected acne with lesions and disfiguring scars of face, neck, and pubic areas, warrants an 80 percent, but no higher, combined rating (based on a formulation of 80 percent under the former Diagnostic Code (Code) 7800, for disfigurement of the face and 10 percent under the former Code 7804 for painful scarring).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Codes 7800 to 7806, 7828, 7829 (as in effect before October 23, 2008).

2.  From October 23, 2008 the Veteran's acne with lesions and disfiguring scars of face, neck, and pubic areas, warrants a 90 percent, but no higher, combined rating (based on a formulation of 80 percent under Code 7800, 30 percent under Code 7804 for painful scars, and 10 percent under Code 7801 for deep and nonlinear scarring).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Codes 7800 to 7806, 7828, 7829 (as in effect from October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for increased ratings.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  A June 2006 letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The June 2006 letter also informed him of how VA determines disability ratings and effective dates.  To the extent that any essential notice was provided after the initial August 2006 RO rating decision, the notice timing error was cured by subsequent RO readjudications of these issues in SOCs and SSOCs including as recently as in September 2012.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured from both VA and identified private medical providers.  The AOJ arranged for pertinent VA examinations in July 2006, February 2007, May 2009, July 2010 (documented in Virtual VA), and in June 2012.  With the exception of certain findings presented in the July 2010 examination record (as discussed in more detail below), the Board finds the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the skin disability to constitute probative medical evidence adequate for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board also finds there has been substantial compliance with the instructions of the Board's prior remand in this case.  The VA examination reports present medical information and opinions collectively addressing each question presented by the Board's most recent remand directives.  Directives concerning the duties to notify and assist, including obtaining outstanding medical records, have been substantially complied with; the Veteran does not contend otherwise.  The Veteran has not identified any other pertinent evidence that remains outstanding.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for the skin disability, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that the severity of his service-connected skin disability warrants higher disability ratings than the 60 percent rating currently assigned under 38 C.F.R. § 4.118, Code 7806.  As discussed below, and with careful attention to the terms of the Joint Motion, the Board finds that an increased combined rating of 80 percent is warranted for the period on appeal prior to October 23, 2008, and an increased combined rating of 90 percent is warranted for the period from that date.

At the outset, the Board notes that the increased ratings awarded below concern the period on appeal from the date of the May 2006 claim for increase.  It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must review the evidence of record from May 2005 (a year prior to the May 2006 claim leading to this appeal), to determine if there was an ascertainable increase in the severity of the Veteran's skin disability.  In so doing, the Board must also consider all potentially applicable regulations pertaining to the skin disability.  Having completed the requisite review and consideration, the Board finds that increased ratings are warranted for different portions of the appeal period; however, the Board finds no evidence identifying a factually ascertainable date of onset of increased severity during the year prior to the March 2006 claim for increase.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  The Veteran has requested review under the 'new' rating criteria.  As such, the Board will discuss the 'old' and 'new' rating criteria.  The Board notes that the 'new' rating criteria can be applied only as of the effective date, however.  See VAOPGCPREC 3-2000.

The skin disability is currently rated 60 percent under Code 7806 (for eczema).  60 percent is the maximum rating provided by the 'old' or 'new' Code 7806; thus, a higher rating is not available under that diagnostic code.  Code 7806 indicates that the condition can be evaluated under disfigurement of the head, face, and neck or scars, depending upon the predominant disability.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
The Board must consider whether a higher rating is warranted under any other applicable Code or permitted combination of separate ratings under multiple Codes.  Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  In this case, notes to several of the applicable Codes expressly permit certain particular combinations of skin ratings as not violating the prohibition against pyramiding, with separate skin ratings assigned and combined with application of 38 C.F.R. § 4.25 in certain circumstances.  The Board must consider whether a combination of separate ratings under the pertinent skin disability Codes (generally, Codes 7800-7805) would be more favorable to the Veteran than assignment of a single rating under another applicable Code.

Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. §  4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.  The October 23, 2008 amendment added two relevant notes: Note (4) which instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury and Note (5) which states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

Under the pre-October 23, 2008 criteria, scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.

Under 'old' Code 7801, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas exceeding 6 square inches (39 sq. cm.) or greater; a 20 percent rating is warranted when it involves an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Code 7801 (in effect prior to October 23, 2008).

Under 'old' Code 7802, a superficial scar (other than head, face, or neck) that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater also warrants a 10 percent rating.  A note following Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (in effect prior to October 23, 2008).

Under 'old' Code 7803, a 10 percent rating is also authorized for superficial, unstable scars.  A note following Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Code 7803 (in effect prior to October 23, 2008).

Under 'old' Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  'Old' Code 7805 provides that other scars will be rated on limitation of function or motion of the affected part.  38 C.F.R. § 4.118, Codes 7804, 7805 (in effect prior to October 23, 2008).

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective from October 23, 2008).

The revised criteria eliminated Code 7803.

The revised Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804 (effective from October 23, 2008).

Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).  38 C.F.R. § 4.118, Code 7805 (effective from October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Factual Background

A June 2005 VA treatment record reflects the Veteran's history of boils on the posterior left upper leg and neck area.  The record indicates that minimal drainage was noted to the neck area.  The Veteran reported a different flare of a boil over the weekend as well as a recent boil under the chin.  Examination revealed a draining boil on the neck and an induration of about ten centimeters on the left buttock which was very deep in the tissue and draining.  Antibiotics were prescribed due to the depth of the induration and the Veteran was encouraged to take more vitamin C. A subsequent June 2005 VA treatment record reflects the Veteran's history that three days after being seen previously, he developed more boils.  He explained that the one on his leg went away after using salve but the one around the anus was still draining.  Examination revealed multiple healing "boils," which were "mostly sores with no underlying induration."  The Veteran was encouraged to use antibacterial soap and a rag to scrub the skin and to take Vitamin C daily.  A July 2005 VA treatment record reflects the Veteran's history of recurrent sores on the buttocks and neck.  He denied itch, color change, or rash.  A December 2005 VA treatment record reflects the Veteran's history that the boils had not flared as much recently.  The Veteran was assessed with boils, "doing better" due to use of antibacterial soap and use of a rag to scrub skin.

A June 2006 written statement from the Veteran describes: "I have in the past year missed days from work due to my condition.  I've had numerous days when I would have flare-ups on my neck, back, anus area and on my scrotums."  The Veteran describes that during flare-ups some of the lesions become "so painful, I'm not able to sit at my desk and do my work."  The Veteran also describes having to leave work due when "flare-ups burst ... soiling my clothing."  He explained that, despite treatment, the lesions do not heal completely.  The Veteran asserted that the problem had progressed to become worse than it had been in the past.

A June 2006 written statement from a third-party witness describes: "I have observed [the Veteran] during some of his skin condition flare-ups and noticed him in obvious pain.  I have also noticed his soiled articles of clothing."

A July 2006 VA examination report reflects the Veteran's history of exudation, itching, shedding, crusting, and slow-to-heal lesions.  He reported use of topical medication and indicated that the associated functional impairment was an inability to sexually perform due to scrotal pain when the lesions are present.  He also reported recurrent skin lesions on the face, neck, earlobes, groin, and scrotum which were associated with functional impairment due to pain when reaching overhead with extended arms.  Examination revealed depressed scars at the face, neck, earlobes, groin, and scrotum and numerous pitted scars measuring 15 centimeter (cm) by 0.5 cm with tenderness, disfigurement, adherence, inflammation, tissue loss of less than six square inches, and abnormal texture of more than six square inches.  There was no ulceration, instability, edema, keloid formation, hypopigmentation, or hyperpigmentation.  The scars over the face caused distortion of pitted scars on both sides of the face and earlobes but did not cause asymmetry of the nose, chin, forehead, eyes, or lips.  The face scars did cause asymmetry of the ears and cheeks.  Examination also revealed deep chloracne of the anterior neck and scrotum, which had features of inflamed nodules.  The examiner reported that the skin condition located on the face, neck, earlobes, groin, and scrotum had induration of less than six square inches and abnormal texture of more than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage was estimated at 60 percent of exposed areas and two percent of the whole body.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  The examiner diagnosed chloracne with lesion, manifested by objectively visible active lesions and deep pitted scars, and disfiguring scars of the face, neck, and pubic area.

In a December 2006 statement, the Veteran asserted that his set of skin problems "now occurs more often" and "is also very painful and causes me to be absent from my job when flare-up occurs."

A January 2007 VA treatment record reflects the Veteran's history of recurrent "boils" on the buttocks.  The record notes that there were "no problems presently."  The Veteran indicated that he "seem[ed] to have flare-ups" one to two times per year.

A February 2007 VA examination record reflects the examiner's determination that the Veteran had severe cystic acne, for which he used topical medication.  The Veteran reported that the condition affected his face, neck, back, and groin and that the condition became "particularly severe from time to time" in the perineal region.  He explained that in the perineal region, "it suppurates, foul smelling exudates, and gets so painful he is sometimes unable to sit."  He added that he gets periodic episodes of a painful cyst on his face and neck.  There were no systemic symptoms.  Examination revealed severe pitting scar on the face, "some" pitting scars on the hairline of the back of the neck and entire back, and cystic lesions on the anterior neck.  There were numerous large comedones with black hyperpigmented areas where he had some previous lesions.  The examiner diagnosed chloracne which affected 40 percent of the entire body surface: the face, one percent of the neck, 100 percent of the back and 100 percent of the perineal region.  A January 2008 VA treatment record reflects the Veteran's history that his acne was "doing well with current topical treatment" and a January 2009 VA treatment record indicates that the treatment was "effective."

A May 2009 VA examination record reflects the Veteran's history of disfiguring scars of the face associated with constant flare-ups, swelling, soreness, and sores filled with pus.  The Veteran also reported disfiguring scars of the neck that were tender, sore, and filled with pus, and disfiguring scars on the pubic areas that were manifested by soreness, pus-filled areas, elevated scar, tenderness, and soreness.  Finally, he reported acne with lesions which involved the face, neck, back, chest, pubic area, and groin area.  He reported exudation on the face and groin, itching on the back, shedding on the face and back, and crusting on the back and chest.  He indicated that he had these symptoms intermittently, as often as four times a year, with each occurrence lasting three days.  He reported three attacks within the past year.  He added that he had very limited activity during flare-ups.  He indicated that he used topical cleanser and a systemic antibiotic.  He explained that he had functional impairment due to decreased exposure to personnel and clients and decreased activity.

Examination revealed deep acne at the neck and face that was associated with inflamed nodules and covered 90 percent of the face and neck.  There was also acne of the face and neck that was associated with induration and abnormal texture of more than six square inches but no ulceration, exfoliation, crusting, disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The condition affected 80 percent of exposed areas and five percent of the total body.  The skin diseases were not associated with systemic disease and did not manifest in connection with a nervous condition.  There was elevated scarring on the face, measuring about 23 cm by 10 cm.  The scarring had disfigurement and abnormal texture of more than six square inches but no tenderness, ulceration, adherence, instability, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or limitation of motion.  There was scarring of the anterior neck measuring 14 cm by 4.5 cm, scarring of the chest measuring 27 cm by 11 cm, and scarring of the back measuring 34 cm by 14 cm.  Each area of scarring had disfigurement and abnormal texture of more than six square inches but no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, inflammation, edema, or limitation of motion.  The examiner indicated that the facial scarring did not cause distortion or asymmetry of the nose, chin, forehead, eyes, ears, cheeks, or lips.  The examiner found the effect of the skin conditions on occupation and daily activity was mild.

A May 2010 private treatment record from J.A.C., M.D., reflects the Veteran's history of increasing acne that the Veteran described as "severe" and affecting the "back (buttock line and pubic area), chest, and face."  The record adds that the acne was characterized by painful pus-filled cysts, scarring, and inflamed papules, for which the Veteran used topical medication.  Examination revealed inflamed papules with pain, scarring, pruritus but no dryness, itching, new lesion, multiple skin lesion, skin color change, or ulceration.  The dermatologist reported that there were no visible lesions or palpable masses on the neck and that distribution and scalp and body hair were normal.  There were multiple erythematous and irritated hair follicles on the face with hypertrophic, firm, raised, flesh-colored to pink to hyperpigmented scars extending beyond its base "(consistent with keloid scar)."  There was a non-tender nodular mass without sign of infection to the buttocks, groin, and right and left axilla and an external hemorrhoid.  The Veteran was assessed with hemorrhoid, other specified disease of hair and hair follicles, and keloid scar.

A July 2010 VA examination report reveals findings of massive scarring of the entire face with disfigurement secondary to the opening of multiple cystic-type acne of the face.  The Veteran reported one or two lesions a year on his face or neck that have to be opened and drained.  He added that the last one to be opened on his left cheek was one month earlier.  He reported that the acne involved the entire face, cheeks, nose, eyebrows, forehead, upper part of the anterior chest, and the back.  Related symptoms reported included pain and drainage of the lesions when the cystic acne lesions come to a head.  The Veteran reported that the lesions "frequently" have to be lanced and drained, which caused pain, discomfort, and disfigurement and which required him to lose two to three days of work each year.  The examiner also noted multiple small scars over the entire face and disfigurement that limited some of the Veteran's social life.  The examiner noted tiny scars continuously located on the Veteran's cheeks involving 60 square inches in total (5x6 inches bilaterally), scars on the back involving 84 square inches (6 x 14 inches), scars on his chest involving 48 square inches (6 x 8 inches), and scars in the groin involving 6 square inches (1 x 6 inches).

The scars were not painful on examination, though the examiner noted that the scars reportedly became painful when active and nearing the time to be lanced and drained.  There were no painful lesions on examination.  The examiner found the scars were depressed and adherent to the underlying tissue and involved 40% of the entire body and 38% of the exposed areas of the body.  The examiner determined the entire area was irregular and abnormal in texture because of the multiple tiny scars adjacent to each other.  There was no skin breakdown or elevation.  The examiner found the scars were deep and involved soft tissue in the entire measurement of the face and body provided above because "these are small tiny scars immediately adjacent to each other, which are the result of lancing cystic-type acne."  There was no inflammation, edema, or keloid formation.  The examiner reported that the areas of the skin that were hypo- or hyperpigmented were difficult to delineate and unable to be defined.  The examiner determined the face was involved, involving the entire cheeks bilaterally, the nose bilaterally, the earlobes bilaterally, the eyebrows bilaterally, and the lower forehead bilaterally.  This skin was indurated and inflexible over the entire area of measurements given above for the face and the body.  There was no limitation of motion or function except when the cystic lesions came to a head and had to be drained; they became painful and it was difficult for him to appear in public and do his job.  The examiner noted that the Veteran had been treated over the past year with a local, nonsystemic, treatment.  The examiner added that the Veteran had not been treated with cortisone.  The examiner diagnosed severe scarring of the entire face and a portion of the neck, the upper anterior chest, two-thirds of the back, and groin.  The percentage of body involvement was 40% of the entire body and 38% of the exposed areas of the body due to this scarring from the lancing of the cystic acne.

A March 2011 VA treatment record indicates that the Veteran had nodular acne on the face and was positive for scarring.  The record adds that the Veteran requested Benzaclin for his acne.

A July 2011 private treatment record and medical statement reflect the Veteran's history of constant, severe symptoms.  Examination was normal except for a finding of folliculitis of the face and back and severe acne-like scarring of the face, upper back, chest, and groin.  The dermatologist noted that the Veteran reported episodes of hidradenitis-like lesions occasionally.  The dermatologist believed the Veteran had follicular triad syndrome.  The dermatologist explained that "this means [the Veteran] has features of severe inflammatory follicular disorders" which were associated with scarring acne, hidradenitis supurativea, and pilondial cysts.  See M.F.N., M.D. records.

A June 2012 VA "scars/disfigurement" examination reflects findings of scars on the trunk and head, face, and neck.  There were no scars on the extremities.  The scars of the trunk were too numerous to count, were not painful, deep, or unstable; the examiner determined they were superficial.  The examiner estimated that the scars of the trunk affected 40 square centimeters of the anterior trunk and 40 square centimeters of the posterior trunk.  The scars on the head, face, and neck were also too numerous to count and were not painful or unstable.  There was no elevation, depression, adherence, abnormal pigmentation or texture, or missing underlying soft tissue.  There was also no gross distortion or asymmetry of facial features or visible or palpable tissue loss, and the scars did not limit function or impair ability to work.  A June 2012 VA "skin" examination reflects a notation of past diagnosis of eczema of the face and body.  The examiner found no systemic manifestations and indicated that the Veteran had used topical medication for six weeks or more but not constantly or near-constantly for acne.  The examiner determined that the skin condition did not impact the ability to work.  The examiner found that there was no evidence of eczema at the time of examination.  Instead, the examiner found extensive comedone acne of the face, neck, chest, and back which produced scarring in the form of pits and comedone cysts and lipomas.  The examiner indicated that the lesions were producing the scars noted in the scar examination.  The examiner explained that comedone acne is an inflammatory process produced by the presence of a comedone leading to cystic lesions.  The examiner added that it is characterized by the formation of cysts and scarring as well as infection of cysts leading to boils.  The examiner estimated that one percent of the face and neck, nine percent of the chest, and nine percent of the back was involved.  There was no current genital or buttock involvement and no involvement of the extremities.  There was a mixture of comedones and pitted scars affecting the chest, back, neck, and face.

A July 2012 VA treatment record indicates that the Veteran had pustular acne on the face and was positive for scarring.  The record notes that the Veteran was instructed to continue use of benzoyl peroxide and clindamycin.  The records indicate that clindamycin, which is an antibiotic, was prescribed in February 2012.

Analysis

The 60 percent rating currently assigned for the skin disability under Code 7806 was assigned on the basis that over 40 percent of the Veteran's entire body or over 40 percent of his exposed areas of skin are affected.  The Board's analysis in this case focuses upon determining whether a higher disability rating may be warranted under any alternative applicable Code or applicable combination of Codes.

Preliminarily, the Board notes that the May 2014 Court Order and the Joint Motion vacated the August 2013 Board decision; the Board's new review of this appeal at this time is not bound by the findings the Board made in the vacated August 2013 decision.  Nevertheless, as discussed below, the Board's current review of this appeal essentially maintains those findings of the prior August 2013 Board decision that were favorable to the Veteran and were not disturbed by the Joint Motion.

The Board acknowledges that the record includes often conflicting findings as to whether there is tissue loss, adherence, distortion, and asymmetry.  Affording the Veteran the benefit of the doubt, however, the Board's August 2013 decision found that the skin disability results in at least intermittent distortion or asymmetry of two features or paired set of features (the cheeks and ears), as well as five characteristics of disfigurement: (1) adherence to underlying skin, (2) depressed surface contour, (3) abnormal texture in an area exceeding six square inches, and that the scarring affects an area more than (4) five inches long and (5) one-quarter inch wide.

The Joint Motion directs particular attention to the August 2013 Board decision's findings regarding disfigurement of the face.  The Joint Motion notes that the "Board found that Appellant's skin disability resulted in five characteristics of disfigurement including adherence to underlying skin, depressed surface contour, abnormal texture in an area exceeding six square inches and scarring affecting an area more than 5 inches in length and more than one-quarter inch wide."  The Board notes at this time, consistent with the prior August 2013 Board decision's analysis, that each of these five characteristics of disfigurement appears to be reasonably shown by the evidence of record throughout the appeal period.  The Joint Motion directs attention to the August 2013 Board decision's basis for denying "a rating of 80 percent under DC 7800 finding that Appellant's skin disability did not result in a  sixth characteristic of disfigurement."  Specifically, this discussion concerns the August 2013 Board decision's finding that the skin disability has not manifested in abnormal pigmentation affecting an area exceeding 6 square inches.  

The August 2013 Board decision found that the record documents findings of no abnormal pigmentation with the exception of the May 2010 private finding of some hyperpigmentation.  The Joint Motion notes that the analysis:

appears to have overlooked a February 2007 VA examination report wherein the examiner observed "numerous large comedones with black hyper-pigmented areas where [Appellant] has some previous lesions," ... and a July 2010 VA examination report wherein the examiner noted that the areas of the skin that were hypo-pigmented or hyper-pigmented were "difficult to delineate" and were "not able to be defined."

The Joint Motion concludes that "the Board must consider this evidence in its determination of whether Appellant's skin disability results in six of eight characteristics of disfigurement warranting an 80 percent rating under DC 7800," and notes that this must "include whether the benefit of the doubt would apply in light of the fact that the size of the areas could not be medically defined."

After careful consideration of the record, and in accordance with the terms of the Joint Motion, the Board finds that the evidence reasonably indicates that the Veteran's facial scarring has involved hyperpigmentation throughout the period on appeal.  The Board additionally finds that the evidence indicating the extent of the area of skin involvement of the Veteran's lesions and scarring of the face reasonably indicates a total area of 6 square inches or greater; multiple examination reports confirm that the scarring of the face involves more than six square inches and the Board finds that the evidence reasonably suggests that abnormal pigmentation has involved an area of 6 square inches or greater (with no persuasive evidence to the contrary).  The Board again observes that Code 7800 contemplates that the characteristics of disfigurement may be caused by one scar or by multiple scars.  Accordingly, the Board finds that the criteria for an 80 percent rating under Code 7800 are shown to be met throughout the period on appeal.

The Board finds that the evidence also indicates that the Veteran has deep scarring at the groin.  The July 2006 VA examination record reflects a finding of deep scarring of the groin with tissue loss of less than six square inches and the July 2010 VA examination record reflects a finding of deep scarring of the groin affecting six square inches.  The 'old' Code 7801 provides a 10 percent rating for deep scars affecting an area or areas exceeding 6 square inches (39 sq. cm.).  The 'new' Code 7801 provides a 10 percent rating for deep scars affecting an area of at least six square inches.  A compensable rating is not warranted under the 'old' Code 7801 as the evidence does not reveal any probative findings of deep scar of the groin affecting more than six square inches.  A 10 percent rating would be warranted under the 'new' Code 7801 as of the July 2010 VA examination, however, based on the finding that the groin scars then affected six square inches.

The Joint Motion directs particular attention to the need for the Board to address whether a separate rating is warranted under 'new' Code 7804.  The Joint Motion explained that "while the Board considered whether Appellant's skin disability warranted a separate rating under the 'old' DC 7804, it did not consider whether a separate rating was warranted under the 'new' DC 7804."  The Joint Motion notes: "Upon VA examination in July 2010, the VA examiner observed scars on Appellant's cheek, back, chest and groin which were noted to become painful when active."  Also, the Joint Motion notes: "In determining that a 10 percent rating was warranted under the 'old' Code 7804, the Board considered and found Appellant's 'history of pain associated with active flare-ups is credible.'"  The Board notes that other evidence supports the Veteran's report of painful symptoms associated with the service-connected skin pathology, such as a May 2010 private medical record showing the doctor observed "inflamed papules with pain and scarring."  The Joint Motion instructs: "The same should be considered upon remand in regard to any application of 'new' DC 7804.  The Board should then determine if Appellant's skin disability would warrant an increased rating if separately rated under DCs 7800, 'new' 7801 and 'new' 7804."

The Board notes that the evidence of record is somewhat inconsistent and unclear regarding whether the Veteran's scars are painful or if the reported pain is associated with the Veteran's active sores.  Consistent with the analysis in the prior August 2013 Board decision (and consistent with the Joint Motion's discussion), the Board finds that the history of pain associated with active flare-ups and/or scarring is credible and is reasonably associated with the lesions and scars of the service-connected skin pathology.  A separate 10 percent rating for pain is warranted by analogy to the 'old' Code 7804 based on the Veteran's credible reported history of pain with flare-ups.

Regarding 'new' Code 7804, in accordance with the instructions of the Joint Motion, the Board continues to accept the Veteran's testimony regarding the painfulness of the lesions and scar areas during active flare-ups.  The Board also notes that the nature and extent of the pertinent scarring is shown to involve numerous lesions including on the groin, chest, back, neck, and face such that the Board must find that at least five painful scars are associated with the credibly reported pain.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating under 'new' Code 7804 appear to be met.  The Board finds that the indications of the pertinent painfulness and the volume of the scarring / lesions meet the criteria for a 30 percent rating throughout the period from the effective date of the revision of Code 7804; thus, a 30 percent rating under Code 7804 is warranted from October 23, 2008.

In accordance with the Joint Motion's instructions, the Board must make a determination as to whether the Veteran's skin disability would warrant an increased rating if separately rated under Codes 7800 for disfigurement of the face, 'new' 7801 for the deep scars at the groin, and 'new' 7804 for painful scars.  In addition to the ratings under Code 7804 discussed immediately above, the Board earlier found that the criteria for a maximum schedular 80 percent rating are met for the disfigurement of the face under Code 7800 throughout the appeal period, and the criteria for a 10 percent rating (but no higher) are met for six square inches of deep scarring at the groin since July 21, 2010 under 'new' Code 7801.  For the period prior to October 23, 2008, the Board finds that separately rating the Veteran's service-connected skin disability would result in an 80 percent rating under Code 7800, a 10 percent rating under the 'old' Code 7804, and no other compensable rating to be combined.  Thus, for the period prior to October 23, 2008, a combined 80 percent rating is appropriate for assignment under the provisions for combining ratings under 38 C.F.R. § 4.25.

From October 23, 2008 (the effective date of the skin rating revisions), the Board finds that separately rating the Veteran's service-connected skin disability would result in an 80 percent rating under Code 7800 and a 30 percent rating under the 'new' Code 7804.  Thus, for the period from October 23, 2008, a combined 90 percent rating is appropriate for assignment under the provisions for combining ratings under 38 C.F.R. § 4.25.  The showing of six square inches of deep non-linear scarring at the groin from July 21, 2010, further meets the criteria for another 10 percent rating under 'new' Code 7801.  Applying the provisions for combining rating under 38 C.F.R. § 4.25, the separate ratings continue to yield a 90 percent combined rating for the skin disability.

The Board has considered whether any further increased ratings are warranted, but finds no basis for further increase in this case.

Consistent with the discussion in the vacated August 2013 Board decision, the Board finds that the preponderance of the evidence indicates that the scarring of the back and chest has not involved underlying tissue loss of six square inches; the scarring on the back and chest has been superficial and has not limited motion (these findings were not a subject of the discussion of the Joint Motion).  VA examiners have consistently found that the Veteran's scars do not limit his motion.  The Board acknowledges that the July 2010 VA examiner found the scars were deep, meaning they were associated with tissue loss.  The Board finds that the 2010 VA examination is less probative than the otherwise consistent findings, including those made during the June 2012 VA examination, that the Veteran's scars in these areas are superficial and are not associated with tissue loss in six square inches.  The Board finds the July 2010 VA examiner's findings are less probative than the otherwise consistent findings of no inflexibility and of tissue loss of less than six inches, however.  Moreover, the countervailing findings date before and after the July 2010 examination report.  This indicates that the July 2010 VA examiner's findings are not due to a worsening of the condition.  The Board further finds that the July 2010 VA examiner did not provide an adequate explanation for why the frequency and overlapping of the scars were believed to have resulted in significant tissue loss.  As such, the Board finds that the Veteran's scars of the back and chest must be rated under Code 7802.  Code 7802 provides a 10 percent rating for superficial scars affecting an area of 144 square inches (929 sq. cm.) or greater.  The medical records do not reveal any such findings.  At best, the examiners who have seen the Veteran during the pendency of this appeal found 48 square inches affected on the chest and 84 square inches on the back.  As such, the Board concludes that a compensable disability rating is not warranted for the scarring of the Veteran's chest or the scarring of the Veteran's back under Code 7802.

The Board also finds that the evidence does not suggest that the Veteran's scars limit function of the chest or back.  As noted above, medical examiners consistently found that the Veteran's scars did not limit motion.  Although the Veteran has reported limitation of some activities, his reported limitation is not analogous to a compensable rating based on limitation of motion of the shoulder.  See generally 38 C.F.R. §  4.71a, Code 5201.

The Board also has considered whether a separate rating is warranted for limitation of function secondary to the Veteran's groin scars.  The rating criteria only provide compensable ratings for loss of use of a creative organ or penile deformity, however, which has not been shown or alleged in this appeal.  See generally 38 C.F.R. §§  3.350(a)(1), 4.115b, Code 7522.  Thus, even assuming for the sake of argument only that the Veteran's reported history of limitation of function is credible, the evidence does not suggest that a compensable rating is warranted for flare-ups of pain involving the scrotum.

No higher ratings are warranted under the diagnostic criteria discussed above.  The maximum schedular rating available under Code 7800 has already been awarded.  The Board has found that there is not six square inches of deep scarring or limitation of motion from scarring of the chest, the back, or the face; accordingly, no rating under Code 7801 is warranted for the scarring of these areas.  The deep scarring at the groin has been contemplated in the 10 percent rating under Code 7801 for the portion of the appeal period since deep scarring was first shown; the evidence does not indicate an area of deep scarring at the groin exceeding 12 square inches to meet the criteria for a higher rating under Code 7801.  None of the pertinent separate areas of skin is shown to involve an area of 144 square inches of superficial scarring; accordingly no rating is warranted under Code 7802.  There has been no showing of unstable scars to warrant a rating under Code 7803.  The painful scarring shown has been awarded the maximum schedular rating available under Code 7804 throughout the period on appeal (10 percent prior to October 23, 2008 and 30 percent thereafter).  No pertinent limitation of function or motion is otherwise shown for further rating under Code 7805.

The Board has considered whether a higher or separate schedular rating is warranted under a different diagnostic code pertaining to the skin but finds that none is applicable.  The Board acknowledges that there are separate rating criteria for acne (Code 7828) and chloracne (Code 7829).  The maximum rating available under either diagnostic code is 30 percent, however.  The Codes specify that the disability can be rated as acne/chloracne, disfigurement, or scars, depending upon the predominant disability.  This indicates that a disability may not be rated under both the criteria for scars and disfigurement and those acne.  Thus, the Board finds that a higher combined rating is not available by rating the Veteran's service-connected skin disability under Code 7828 or 7829.

Similarly, the maximum rating available under Code 7806 for dermatitis or eczema is 60 percent (which the Veteran has previously been awarded); this Code also specifies that the disability is to be rated as dermatitis, eczema, disfigurement, or scars, depending upon the predominant disability.  This indicates that a disability may not be rated under both the criteria for scars and disfigurement and those for dermatitis/eczema.  Thus, the Board finds that a higher combined rating is not available by rating the Veteran's service-connected skin disability under Code 7806.

In summary, an 80 percent combined rating is warranted for the skin disability for the period prior to October 23, 2008 on the basis of a formulation of an 80 percent (maximum schedular) rating under Code 7800 and a (maximum schedular) 10 percent rating under 'old' Code 7804.  See 38 C.F.R. § 4.25.  As of October 23, 2008 (the effective date of the revision of Code 7804), a 90 percent combined rating is warranted for the skin disability on the basis of a formulation of an 80 percent (maximum schedular) rating under Code 7800, a 30 percent (maximum schedular) rating under 'new' Code 7804, and (only from July 21, 2010) a 10 percent rating under 'new' Code 7801.  See 38 C.F.R. § 4.25.  (The addition of the 10 percent rating under 'new' Code 7801 from July 21, 2010 does not result in a higher combined rating in this case under the rules of 38 C.F.R. § 4.25.)  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of impairment associated with the scarring on appeal, but a greater degree of impairment is not shown.  [Notably, the Veteran's complaints of anxiety associated with the scarring are contemplated in the separately awarded 30 percent rating for anxiety disorder; that rating is not currently on appeal.]  The Veteran's symptom complaints associated with this appeal have featured disfigurement of the face along with other scars that include deep scars (significantly at the groin) and painful scars generally affecting widespread areas of skin.  The Veteran has also complained of lesions soiling his clothing, this symptom is contemplated by the rating criteria concerning unstable scars but the objective evidence shows that the Veteran's scars have not been medically characterized as unstable.  The claimed symptoms and features of scarring are contemplated by the rating criteria in the Diagnostic Codes discussed above.  The diagnostic criteria applied by the Board in this decision encompass all symptoms (and related functional impairment) of the disability in the issue resolved on appeal at this time and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, as the Veteran was employed and has not alleged unemployability during the period on appeal due to the skin disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A combined increased rating of 80 percent (based upon a formulation of 80 percent under the former Code 7800 for disfigurement of the face and 10 percent under the former Code 7804 for painful scarring) is granted for the Veteran's service-connected skin disability for the period prior to October 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A combined increased rating of 90 percent (based upon a formulation of 80 percent under Code 7800, 10 percent under Code 7801 for deep and nonlinear scarring, and 10 percent under Code 7804 for painful scars) is granted for the skin disability for the period from October 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


